OFFICE    OF THE   ATTORNEY     GENERAL   OF TEXAS
I
                     I’            AUSTIN




    fleoaable WI A. Davis
    Stat0 &*gbtr*r
    Stat4 Board of 3Ualth
    Awtln, 2um
    bar   slra
iionQrable ii. A. rnVL8, pEgI2 2
^


C




    Lionarab   k’. A. Davis,   paec 3



         is.aAy, v1tb the rdopU0n doares at th4 Court ma
         sadh~alad~aluigemeyba       opened on.Q uponorder OS
         a .Courb of ~30~4.. Upon reolotptof BQW of eanul-
         nientof crdapfioa;*o6ld R4 Lstrar oi Vftal btatlrticr
         -31   rc8tors tha origina$ napw al tha ah&Ad rpd ?.he
         Aolwl QP hi.8neturol prrent8 or pzwlt to t&a
         rcacmi of birth OS euch ahild. Pravldwl furSher
         that e4optIon rarbauacler sr28tlng 18u pior to tize
         p8r98g4 of W8    Aot, wey be Ngf8t4F44    *it& the
         Bwoau OS VAtal Statiotlos uperasvor~ appli68tm4
         of sither adaptlvo parent or guardlea of the aQepW3
         ouM,   shou th4 Aam    on4 eddr-48894  OS the aatula
         parantai ff knmm, or of the ahibId' next k&n, She
         Qate of bLrth aa4 the noptQOS ruab ahiLd before ud
         a ttalt%qtimr,
                 r        the nma8 an4 ad4romses of foeter
         goats,    to@hdmX’    Wi+& proof   Of adopt;lC#, either bT
         cartLI;ed copy c# the reatml of the aStidwit         OS
         aQoptiori,or the Court or&r OS auoptlon.’
               'phfo58 the only prevtsror~ot our Mv permlttlag a
    roglstretton suah 810the on@ aolrt@apUtsd by the oertlfiaats
    eubaltte4.   TtaWwly        cont45plaScr a legal 44aptio~,  anblays
    doVn apeaitio awquirswsnt;s     whzoh Pwt be fulSil&d prior to the
    regZetration. '&a certifti64t,o      rubritted doe8 not SuUiU   thaw
    r4wlrom6rst8, It L8 not a aertifisd oupy of an osiw of sdop-
    tiOA, &OF 18 it 0 SVOl-A8ppli6asiOA       at 4~thrr adO&lt~VOm4At
    or guar159